DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 7 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 2, 4-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(WO2018000240 herein after Wang), in view of Moravejosharich et al.(“A Fuzzy Logic Approach To Increase Quality of Service in Software Defined Networking” herein after Moravejosharich).

Regarding claim 1, 7, 8 Wang teaches a computer system comprising:
 a processor and memory storing computer program code (page 8 “a computer program product comprising computer readable instructions which, when executed by a processor perform all of the steps of the method of the first aspect, and a computer readable medium comprising such a computer program”) for optimizing a software defined network (SDN) for a network application (page 13 lines 1 -15 “As indicated above, the ability of the SDN controller to choose an optimal service chain to implement a given network service … to optimization of the deployment of VNFs over network infrastructure in a case where a set of one or more services is going to be implemented using this network”),
 the SDN including an SDN controller for configuring a plurality of network components to deliver a network service for the network application (page 13 lines 1 -15 “As indicated above, the ability of the SDN controller to choose an optimal service chain to implement a given network service … to optimization of the deployment of VNFs over network infrastructure in a case where a set of one or more services is going to be implemented using this network”),
 each of the plurality of network components having a measurable metric for each of a plurality of characteristics of the network component relating to a performance of the network component (page 11 lines 11 -14 “Below metrics are described which evaluate the "fitness" of candidate configurations of deployed VNFs, noting that "fitness" denotes any convenient parameter that may be evaluated looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”), 
by: accessing, for each of the plurality of network components, a measure for each of the measurable metrics (page 11 lines 11 -14 “Below metrics are described which evaluate the "fitness" of candidate configurations of deployed VNFs, noting that "fitness" denotes any convenient parameter that may be evaluated looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”) to classify the network component for a characteristic corresponding to the measurable metric (page 11 lines 3-14 “in general, different implementations will result in different overall costs, and so some implementations will in general be "better" than others from the point of view of their overall combined computing/communication cost. Thus, one metric for deciding which configuration of deployed VNFs is the optimum configuration may involve evaluating a cost function which quantifies the combined computing and communications costs associated with that configuration, and selecting the lowest-cost configuration. Another metric for identifying an optimum configuration of deployed VNFs may involve evaluating a utility function that quantifies a positive measure of network performance, for example, overall packet throughput, and selecting the highest-utility configuration . ;
 defining a plurality of configurations of the network components suitable for providing the network service (page 11 lines 3-14 “in general, different implementations will result in different overall costs, and so some implementations will in general be "better" than others from the point of view of their overall combined computing/communication cost … looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”, page 3 lines 25 -30 “Thus different VNF deployments of a particular service chain will, in general, lead to different computation and communication costs for the service chain. Therefore, VNF scheduling/deployment and relevant algorithms are important considerations for NFV”);
 and selecting at least one of the plurality of  configurations of the network components to provide the network application based on an optimization function optimizing the network components (Fig. 7 “Outputting the optimum VNF deployment configuration S113”, page 11 lines 3-14 “in general, different implementations will result in different overall costs, and so some implementations will in general be "better" than others from the point of view of their overall combined computing/communication cost … looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”).
according to a fuzzy logic classification scheme.
	However, Moravejosharich teaches according to a fuzzy logic classification scheme (Fig.2(a) “Proposed fuzzy logic control system”, page 70 col 2 lines 3-20 “The output parameter, however, 1s a path weight with a value on scale from {1 to 10 Figures 2b, 2c and 2d show the packet loss rate, link delay and path weight membership functions, respectively that include the converting input data into linguistic values which are viewed as labels of fuzzy sets. We have considered three fuzzy sets for our considered input parameters’ Low, Medium and High and five fuzzy sets for our considered output parameter. Very Light, Light, Medium, Heavy and Very Heavy. When an SDN controller collects)”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Moravejosharich. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service in the SDN.


Regarding claim 2, Wang teaches wherein at least one of the plurality of network components is a forwarding device (Fig. 1 ex. “13”, page 2 lines 4 – 10 “Figure 1 illustrates an example of a network architecture implementing mobile telecommunications, in which NFV is employed so that various network functions are implemented using software (virtual machines, applications) running on associated 

Regarding claim 4, Wang does not teach further comprising generating an aggregate classification for each of the plurality of network components based on the classifications of the network component such that the optimization function is operable based on the aggregate classification.
	However, Moravejosharich teaches further comprising generating an aggregate classification for each of the plurality of network components based on the classifications of the network component such that the optimization function is operable based on the aggregate classification “(page 70 col 2 lines 3-20, We have considered three fuzzy sets for our considered input parameters’ Low, Medium and High and five fuzzy sets for our considered output parameter. Very Light, Light, Medium, Heavy and Very Heavy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Moravejosharich. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service in the SDN.


However, Wang does not teach deploying via the SDN controller.
Moravejosharich teaches deploying via the SDN controller (page 73 col 1 lines 25 -26 “Using this information, the FLE-SDN controller instructs forwarding devices to reconfigure theirs routing settings and route service”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Moravejosharich. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service in the SDN.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang further in view of Moravejosharich as applied to claim 1, 2, 4-5, 7-8   above, and further in view of Duggal et al. (US20190052549 herein after Duggal).


Regarding claim 3, Wang and Moravejosharich does not teach wherein the performance of at least one of the plurality of network components includes a degree of contention for the network component.
However, Duggal teaches wherein the performance of at least one of the plurality of network components includes a degree of contention for the network component ([0181] “Resource usage thresholds classified as low , medium or high within BSS”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Moravejosharich to incorporate the teachings of Duggal. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency in a virtual network.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang further in view of Moravejosharich as applied to claim 1, 2, 4-5, 7-8 above, and further in view of Barillaud (US 6578021 herein after Barillaud).

Regarding claim 6, Wang teaches wherein the accessing (page 11 lines 11 -14 “Below metrics are described which evaluate the "fitness" of candidate configurations of deployed VNFs, noting that "fitness" denotes any convenient parameter that may be evaluated looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”), the defining(page 11 lines 3-14 “in general, different implementations will result in different overall costs, and so some implementations will in general be "better" than others from the point of view of their overall combined computing/communication cost … looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”, page 3 lines 25 -30 “Thus different VNF deployments of a particular service chain will, in general, lead to different computation  and selecting (Fig. 7 “Outputting the optimum VNF deployment configuration S113”, page 11 lines 3-14 “in general, different implementations will result in different overall costs, and so some implementations will in general be "better" than others from the point of view of their overall combined computing/communication cost … looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”). 
  Wang and Moravejosharich does not teach are performed repeatedly at one or more predetermined time intervals.  
However, Barillaud teaches are performed repeatedly at one or more predetermined time intervals (col 5 lines 40-45 “To be kept up-to-date, the automatic VLAN classification should be periodically repeated”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Moravejosharich to incorporate the teachings of Barillaud. One of ordinary skill in the art would have been motivated to make this modification in order to keep the network up to date.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416